986 F.2d 1412
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Clifford BYRD, Sr., Plaintiff-Appellant,v.Paul J. BOONE, Officer;  Tom Tomsko, Officer;  Agent-OfficerChambers;  Mayor and City Council of Baltimore City;  J.Specin, Officer and Baltimore Police Department;  OfficerThompson, and in their individual and official capacity,Defendants-Appellees.
No. 92-7193.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 24, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-83-S)
Henry Clifford Byrd, Sr., Appellant Pro Se.
Robert Charles Verderaime, Verderaime & Dubois, Baltimore, Maryland;  James Stewart Ruckle, Jr., Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Henry Clifford Byrd, Sr., appeals the district court's orders granting Defendants' Motion for Protective Order and denying Byrd's motion to vacate that order.  We dismiss the appeal for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C.s 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED